Citation Nr: 1313954	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  07-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right arm disability has been received.

2.  Entitlement to service connection for a left arm disability.   

3.  Entitlement to service connection for a bilateral shoulder disability with impairment of arm function.   

(The claims of entitlement to a rating in excess of 10 percent, each, for calluses and bunions of right and left feet, with claw toe deformity, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), are the subjects of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1976, and from August 1977 to July 1981.   

In March 1995, the Board of Veterans' Appeals (Board) denied service connection for a right arm disability.   

This appeal to the Board initially arose from a May 1997 rating action in which the RO denied service connection for a bilateral arm disability, claimed as bursitis/tendonitis.  The Veteran filed a notice of disagreement (NOD) in June 1997, and the RO issued a statement of the case (SOC) in September 1997.  The Veteran filed a substantive appeal in October 1997.   

In September 1999, the Board remanded the claim to the RO with instructions to contact the Veteran to clarify the nature of the issue on appeal; specifically whether he was limiting his claim to service connection for a bilateral shoulder disability or whether he was also claiming a bilateral arm disability.  The Board also pointed out that service connection for a right arm disability had been denied in a final March 1995 Board decision and that, as such, if the Veteran was claiming service connection for a right arm disability, the claim could only be considered if new and material evidence to reopen the claim was presented.   

After receiving various responses from the Veteran and his representative, and in accordance with the Board's instructions, the RO issued supplemental statements of the case (SSOCs) in April and June 2000 reflecting its continued denial of service connection for a left arm disability and determination that new and material evidence to reopen a claim for service connection for a right arm disability had not been presented.  The RO also issued April and June 2000 rating decisions reflecting its denial of service connection for a bilateral shoulder disability with impairment of arm function. 

In February 2001, the Board again remanded the matter on appeal to the RO for further development of the evidence and for due process development, as well as for issuance of a SOC on a claim for service connection for a bilateral shoulder disability with impairment of arm function (for which the Veteran had timely filed an NOD with the April 2000 rating decision denying that claim).  In March 2002, the RO issued a SOC on the bilateral shoulder disability claim, and the Veteran filed a substantive appeal in April 2002.   

In December 2002, the Board denied service connection for left arm and for bilateral shoulder disabilities, as well as denied the petition to reopen the claim for service connection for a right arm disability on the basis that new and material evidence to reopen the claim had not been received.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In an August 2005 Order, the Court vacated the December 2002 Board decision, and remanded these matters to the Board for further proceedings consistent with the Order.   

In May 2006, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development; the Board issued an order correcting the remand in September 2006.  After completing the requested action, the RO/AMC continued to deny each claim (as reflected in a January 2007 SSOC), and returned the matters to the Board for further appellate consideration.   

In June 2007, the Board again denied service connection for left arm and for bilateral shoulder disabilities, as well as denied the petition to reopen the claim for service connection for a right arm disability on the basis that new and material evidence to reopen the claim had not been received.  The Veteran again appealed the denials to the Court.  In December 2008, the Court granted a joint motion for remand, remanding the claims to the Board for further proceedings consistent with the joint motion.  

In August 2009, the Board remanded the Veteran's claims on appeal to the RO, for further action, to include additional development of the evidence.  Thereafter, the claims file was returned to the Board.  In February 2010, another Board remand was issued, noting that actions which had been requested in the August 2009 remand had not been undertaken.  At this point, there has been substantial compliance with the February 2010 remand directives, and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

An April 2013 review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the present appeal. 

As a final preliminary matter, the Board notes that the Veteran has another appeal before the Board at this time.  As the Veteran is not represented by Attorney Krasnegor in that appeal, the matters involved therein are the subjects of a separate Board decision (as indicated on the .


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.   

2.  No complaint, finding, or diagnosis of any left arm condition, including lipoma, was noted in service, and there is no competent evidence of a nexus between any current left arm complaints or conditions and military service.   

3.  Arthritis of the shoulders was not manifested in service or within the first post-service year, and competent medical opinions addressing the relationship between the Veteran's current bilateral shoulder disability and service are not supportive of the claim.   

4.  In a March 1995 decision, the Board denied service connection for a right arm disability.   

5.  No evidence associated with the claims file since the March 1995 Board denial is both relevant and probative of the claim for service connection for right arm disability, not cumulative or duplicative, and by itself, or in connection with the evidence previously assembled, so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).   

2.  The criteria for service connection for a bilateral shoulder disability with pain and impairment of functions of the arms are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).   

3.  The March 1995 decision in which the Board denied the Veteran's claim for service connection for a right arm disability is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).   

4.  Since March 1995, no new and material evidence has been received to warrant reopening the veteran's claim for service connection for a right arm disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain. See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims, and the claims on appeal requiring the presentation of new and material evidence, in a letter dated in October 2006, wherein he was advised of the provisions relating to the VCAA. Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  

Pursuant to a Joint Motion for Remand issued in December 2008, a defect was found with respect to the relevant law and regulations pertaining to the application to reopen a service connection claim for a right arm disability.  This defect was corrected by virtue of a March 2010 notice letter, which provided the proper former definition of new and material evidence and explained the reasons and bases for the prior denial of the claim.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claims.  Kent, 20 Vet. App. at 10.  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  This specific notification was furnished in this case pursuant to a May 2008 duty to assist letter.   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained. The Veteran's service treatment records (STRs) and post-service VA and private treatment records were obtained.  

VA has no specific duty to conduct an examination with respect to the claim on appeal requiring the presentation of new and material evidence to reopen them, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).  

In addition, with respect to the service connection claims on appeal, the actions requested in a February 2010 Board remand were completed and the file includes a comprehensive VA examination of August 2010 addressing the critical inquiries pertaining to those claims.  

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not specifically identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. 
Service Connection for Bilateral Shoulders and Left Arm

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


A.  Background

The Veteran's STRs include the report of a June 1973 enlistment examination which was negative for any significant defects or diagnoses.  In July 1973, the Veteran complained of intermittent, vague pain in the right upper trapezius that commenced either after heavy lifting or while he was on the rifle range.  On examination, shoulder strength and range of motion were normal.  The diagnostic impression was that of mild upper trapezius pain.  The report of an April 1976 separation examination from his first period of service reflects a normal clinical evaluation of the upper extremities; no significant defects or diagnoses were noted. 

With respect to the Veteran's second period of service, the Report of Medical History completed in conjunction with May 1977 enlistment examination indicates that the Veteran denied ever having had "painful or 'trick' shoulder or elbow."  The examiner noted the Veteran's previous period of service after which he had been discharged with "no disability."  In May 1978, the Veteran was seen for complaints of left shoulder pain, no treatment.  In June 1978, the Veteran complained of left shoulder pain that the examiner attributed to muscle strain.  The report of a June 1981 separation examination reflects a normal clinical evaluation of the upper extremities; no pertinent history, defects or diagnoses were noted.   

Post-service medical records include VA and private treatment records and reports of VA examinations.  Private treatment records and reports of VA examinations conducted in 1981, 1984, 1986 and 1987 are silent for any findings or complaints of a left arm or bilateral shoulder disability.  VA treatment records include a March 1992 entry noting the Veteran's complaints of a probable cyst on his right shoulder.  The Veteran reported that he had a "lump" on his right deltoid since inoculations in service.  Possible diagnoses included bursitis and tendonitis.  An April 1993 dermatology consultation noted the Veteran's report of the presence of the right arm nodule for approximately 20 years.  The assessment was that of probably lipoma, history of tenderness and recent increased growth.  The Veteran reportedly did not want any procedure done at that time.  In October 1997, the Veteran submitted excerpts from the Merck Manual relating generally to symptoms, diagnosis and treatment of bursitis.   

A VA examination was conducted in July 2002.  The examiner noted in-service complaints of shoulder pain, and diagnosed acromioclavicular joint arthritis and a "type 2 or at least to type 3" acromial configuration.  The examiner commented that the problem was not compatible with any type of injury and was more of a developmental type abnormality, especially in terms of the acromial deformity.  It was opined that the AC joint arthritis was considered an age related or deteriorating effect.  The examiner noted there was no history of injury or trauma to either shoulder during service and there was no "clear cut" documentation of any ongoing shoulder problem other than those noted by the examiner.  The examiner thus concluded that he could not opine that the Veteran's shoulder problems were related to service.   

A VA examination was conducted in August 2010 and medical records were reviewed.  The Veteran reported having an onset of left shoulder pain in the 1970's with current complaints of pain in the left shoulder radiating to the hand.  The Veteran also reported having an onset of bilateral shoulder disability in the 1970's, manifested by achy shoulders during service which were treated with pain medication.  The Veteran also complained of post-service symptoms of achy shoulders.   Degenerative joint disease of the shoulders was diagnosed.  Examination of the left arm revealed a lipoma.  No right arm condition was diagnosed.

The examiner summarized the STRs, including a May 1978 record indicating that the Veteran was seen for complaints of shoulder pain with no treatment; a July 1978 record reflecting that he was treated for left shoulder muscle strain, and a June 1981 separation examination report which revealed no musculoskeletal problems.  It was also noted that VA records dated in 2002 revealed that degenerative joint disease of the shoulders and lipoma of the upper humerus were diagnosed.  

The VA examiner opined that disabilities of the shoulders and left arm were not caused by or the result of military service.  The following rationale supporting the opinion was provided: (1) the Veteran's initial treatment for muscle strain of the left arm was self-limiting and the discharge examination was normal, with no evidence of lipoma found; (2) degenerative joint disease of the shoulders was noted in 2002, 19 years after discharge from service; and (3) lipomas are benign fatty cysts that do not limit function of the bone.  

B. Analysis

The Veteran contends that service connection is warranted for bilateral shoulder and left arm disabilities as those conditions, which he claims are inter-related, had their onset during service.   

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Post service, the record establishes that the Veteran has a current shoulder disability, to include degenerative joint disease, and a left arm condition characterized by lipoma.  As such, Hickson element (1), evidence of current disability, has been established.   

With regard to Hickson element (2), in-service incurrence, in May and June 1978 the Veteran was seen with complaints of left shoulder pain and muscle strain.  Thereafter, no further complaints, findings or diagnoses were made and the 1981 separation examination was negative for any condition affecting the upper extremities.  Review of the STRs fails to reveal any mention of arthritis or lipoma.  The Board observes that the Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertions made many decades after the service that are being proffered in an attempt to secure VA compensation benefits.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  

Post-service evidence on file reflects that at the earliest, arthritis of the shoulders was first diagnosed and treated in 2002, more than 20 years after the Veteran's discharge from service.  As such, arthritis was not diagnosed during service or within the first post-service year. A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Since, the clinical evidence reflects that it was more than two decades after service that there was any indication of arthritis, service connection on a presumptive basis is not warranted.   

With respect to left arm lipoma, this was first clinically identified in 1992, more than a decade after the Veteran's discharge from service.  

The remaining question therefore, is whether any disability currently under consideration was incurred during or as a result of the Veteran's active military service.  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Even acknowledging the current diagnosis of shoulder disability, and findings of left arm lipoma, there simply is no medical evidence to support the Veteran's assertions of a nexus between either of those disabilities and service; in fact, the only medical opinions opinion to directly address etiology are not supportive of the claims, and the Board accepts these opinions as probative of the medical nexus question.

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Medical opinions provided in both 2002 and 2010 addressing the question of a relationship between current bilateral shoulder disability and the left arm condition and service were not supportive of the claim, and were based on a comprehensive and accurate review of the history of the case, with rationale explaining the opinions supported by evidence pertaining to his specific case.  Accordingly, these opinions are found to carry significant weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  The Veteran has not provided any competent medical evidence to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Significantly, no contrary medical evidence or opinion specific to this Veteran has been presented or identified on either claim.

The Board has reviewed the medical treatise evidence submitted by the Veteran in 1997.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the proffered evidence was not accompanied by any opinion of a medical professional.  As the Merck excerpt submitted here speaks only in general terms and provides no information or evidence pertinent to this Veteran, it has, effectively, no probative value with respect to either claim for service connection under consideration.   

Furthermore, the Board has, in addition to the medical and other evidence discussed above, considered the Veteran's assertions advanced in support of his claims.  However, no such assertions provide persuasive support for either claim.

With respect to the Veteran's assertions of continuity of symptomatology since service, the Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, his assertions as to continuity are refuted by a negative separation examination of 1982, as well as private treatment records and reports of VA examinations conducted in 1981, 1984, 1986 and 1987 that are silent for any findings or complaints of a left arm or bilateral shoulder disability.  As mentioned previously, a lipoma was first clinically identified in 1992 and arthritis was diagnosed in 2002.  This gap in time from service separation and first clinical indications of left arm and bilateral shoulder symptomatology is not consistent with a finding of chronic disability incurred during active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is a proper factor to consider when evaluating continuity of symptomatology).  Accordingly, the Board finds that the Veteran's lay statements lack credibility and thus, cannot serve to provide a basis for a finding of service connection.  

Furthermore, to whatever extent the Veteran attempts to provide a diagnosis and/or etiology opinion with respect to these claims on the basis of his own lay assertions, alone, such attempt must fail.  As a layperson without the appropriate medical training and expertise, he is not competent to offer a probative opinion on a medical matter, such as the diagnosis for, or opinion as to etiology of, a currently claimed disability.  Although lay persons are competent to provide opinions on some medical issues ( see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), diagnosing and identifying the etiology of the bilateral shoulder and left arm conditions here at issue falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Hence, any lay assertions in this regard have no probative value. 

For the foregoing reasons, the claims for service connection for a left arm disability and for bilateral shoulder disabilities must be denied.  In reaching the conclusion to deny each claim, , the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

III.  Request to Reopen

The Veteran seeks to reopen his claim for service connection for a right arm disability. 

In a March 1995 decision, the Board denied the claim.  That decision was based upon consideration of the veteran's service medical records, his written statements and personal hearing testimony, reports of VA examination and private treatment records.  The basis for the denial was that there was no medical evidence or opinion linking any current right upper arm disability to service.  

When the Board disallows a claim, the disallowance is final unless the Chairman determines that reconsideration is warranted, or another exception to finality applies.  Otherwise, no claim based upon the same factual basis shall be considered.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1100 (2012).  As reconsideration of the March 1995 Board denial has not been ordered, and no other exception to finality applies, that decision is final as to the evidence then of record.   

The Veteran initiated the present claim in June 1995.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the veteran. 38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2012).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

With respect to claims filed prior to August 29, 2001, 38 C.F.R. § Section 3.156(a) provides that "new and material evidence" is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  [Parenthetically, the Board notes the regulations implementing the VCAA include a revision of 38 C.F.R. § 3.156.  However, that revision applies only to claims filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).  Given the date of claim culminating in the instant appeal, the Board will apply the version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001.]   

In determining whether new and material evidence has been presented, VA must initially decide whether evidence submitted since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial pertinent to the claim was the March 1995 Board denial of service connection.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).   

In the present case, medical evidence added to the record includes VA treatment records and the report of a July 2002 VA examination.  The only entries pertaining to the right arm are the March 1992 and April 1993 entries discussed above which detail the Veteran's complaints of a lump on the right arm which he related to in-service vaccinations; the assessment was possible bursitis/tendonitis.  Although the March 1992 and April 1993 records were submitted more recently, those records are, essentially, cumulative of treatment records considered by the Board in March 1995.  The VA examination report details findings and complaints pertaining to the Veteran's shoulders, but is silent for any complaints of a right arm disability.  See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

As noted above, service connection may be established for disability that is related to injury or disease in service.  However, the recently submitted evidence-while new in the sense that it was not previously of record-simply does not establish that the Veteran, in fact, has a current right arm disability, and that such disability is medically related to in-service injury or disease.  As such, the evidence does not, in any way, negate the basis for the denial of the prior claim-the lack of competent medical evidence linking a right arm disability to service. 

The only other additional pertinent evidence added to the record consists of the veteran's written statements in support of the appeal and the 2010 VA examination report.  The assertions expressed appear to be merely reiterations of assertions advanced in connection with the prior appeal and as such are not new and material.  See Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  On VA examination of 2010, no right arm condition was diagnosed.  Evidence that is unfavorable to a claimant is not new and material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).

Thus, the Board finds that no evidence has associated with the claims file since March 1995 that is both relevant and probative of the claim under consideration, not cumulative or duplicative, and which, by itself or in connection with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  As such, the criteria for reopening the claim for service connection for a right arm disability are not met, and the petition to reopen must be denied.   

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

Service connection for a left arm disability is denied.   

Service connection for a bilateral shoulder disability with pain and impairment of function of the arms is denied.   

As new and material evidence to reopen the claim for service connection for a right arm disability has not been received, the appeal as to that issue is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


